 TABER INSTRUMENTS, DIV. OF TELEDYNE, INC.Taber Instruments,Division of Teledyne, Inc.andInternationalUnion of Electrical,Radio andMachine Workers, AFL-CIO. Case 3-CA-3740October 27, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn July 8, 1969, Trial Examiner Charles WSchneider issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's DecisionThereafter, the Respondent and the Charging Partyfiled exceptions to the Trial Examiner's Decision,together with supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panelThe Board has reviewed the rulings of the TrialExaminer made in this proceeding and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this proceeding, and herebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order therecommended Order of the Trial Examiner, andorders that the Respondent, Taber Instruments,Division of Teledyne, Inc., North Tonawanda, NewYork, its officers, agents, successors, and assigns,shalltake the action set forth in the TrialExaminer's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe RepresentationProceeding''Administrativeorofficialnotice is taken of the record in therepresentation proceeding,Case 3-RC-4118, as the term "record" isdefined in Sec 102 68 and 102 69(f) of the Board's rules (Rules andRegulations and Statements of Procedure, National Labor RelationsBoard, Series 8, as amended) SeeLTV Electrosystems, inc ,166 NLRBNo 81, enfd 388 F 2d 683 (C A4),Golden Age BeverageCo , 167NLRB No 24,IntertypeCo v Penello,269 F Supp 573 (D C Va ),345CHARLESW SCHNEIDER, Trial Examiner Upon apetition for an election filed on March 15, 1967, by theInternationalUnion of Electrical, Radio and MachineWorkers, AFL-CIO, herein called the Union, an electionpursuant to a stipulation for certification upon consentelectionwas conducted on May 4, 1967, under thesupervision of the Regional Director of the NationalLaborRelationsBoard for Region 3, at the NorthTonawanda,New York, plant of Taber Instruments,Division of Teledyne, Inc., herein called the Respondent.In an appropriate unit, 50 votes were cast against theUnion, 36 votes were cast for the Union, and 2 ballotswere challenged.Pursuant to timely objections to conduct of theemployer affecting the results of the election filed byRespondent onMay 8, 1967, an investigation wasconducted under the direction and supervision of theRegional Director and an order was issued directing ahearing on said objectionsOn January 31, 1968, theRegionalDirector issued an order consolidating Case3-RC-4118 with unfair labor practice Case 3-CA-3305 forthe purposes of a hearing before a duly designated TrialExaminer. A hearing on the consolidated cases was heldon March 6, 1968, and on June 5, 1968, Trial ExaminerThomas Maher issued his decision recommending to theBoard that the election held in Case 3-RC-4118 be setaside and that said case be remanded to the RegionalDirector to conduct a new election The Respondent filedexceptions to this Trial Examiner's Decision on June 26,1968.On August 9, 1968, the Board issued a Decision andOrder inTaber Instruments, Division of Teledyne, Inc Zadopting the Trial Examiner's Decision and severingCases 3-CA-3305 and 3-RC-4118 and remanding Case3-RC-4118 to the Regional Director for the purpose ofconducting a second electionPursuant to the Board's Decision and Order, onSeptember 13, 1968, the Regional Director for Region 3conducted a second election. Out of approximately 99eligible voters, 58 cast ballots for the Union, 32 againstand 6 ballots were challenged.The Respondent timely filed objections to conduct ofelection and to conduct affecting results of election onSeptember 19, 1968, and an investigation was conductedby the Regional Director in accordance with Section102 69 of the Board's Rules and Regulations. As a resultof such investigation, a Report on Objections was issuedby the Regional Director on December 6, 1968, in whichhe found that the Respondent's objections raised nosubstantial or material issues affecting the results of theelection, recommended that the objections be overruled,and that a Certification of Representative issueOnDecember 30, 1968, Respondent filed with the Board inWashington, D.C , exceptions to the Regional Director'sreport on objections together with a supporting brief OnFebruary 27, 1969, the Board issued a Decision andCertificationofRepresentativeinwhichafterconsideration of the entire record in the case, it adoptedtheRegionalDirector's findings and recommendationsand certified the Union as the exclusive bargainingrepresentative of the employees in the designated unit.IntertypeCo v N L R B. 401F 2d 41 (C A4),Follett Corp,et al.164NLRB No 47, enfd 397 F 2d 91 (C A 7), Sec 9(d) of the Act'172 NLRB No 169179 NLRB No. 59 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Unfair Labor Practice CaseOn March 21, 1969, the Union filed an unfair laborpractice charge in which it alleged that since on or aboutMar,:h 11, 1969, the Respondent refused and continues torefuse to bargain with the Union. On April 8, 1969, theGeneralCounsel,by the Regional Director, issued acomplaint and notice or hearing alleging that commencingon or about March 11, 1969, Respondent had committedunfair labor practices in violation of Section 8(a)(1) and(5) and Section 2(6) and (7) of the Act by refusing tobargainwiththeUnion upon request' Thereafter,Respondent filed an Answer to the complaint admittingcertain allegations of the complaint and denying others InitsAnswer Respondent,inter alia,admitted the followingallegations of the complaint (I) the filing and service ofthe charge, (2) the jurisdictional allegations, (3) theallegation thatLelandECoulterwasRespondent'sgeneralmanager, and (4) the appropriateness of the unitRespondent denied (1) that a majority of the employees inthe unit had selected the Union as their representative andthat the Board had certified the Union, (2) that the Unionistheexclusiverepresentativeforthepurposesofcollective bargaining, (3) that the Union has requested theRespondent to bargain collectively,and(4)thatRespondent violated Section 8(a)(1) and (5) and Section2(6) and (7) of the ActThe answer additionally set forth several affirmativedefenses to the complaint Respondent contends that thefirst election was properly conducted and should not havebeen set aside, and that therefore the second election wasinvalidlyconductedandthusanullity.Secondly,Respondent asserts that if it was proper to conduct thesecond election, that election should have been set asidefor the reasons appearing in Respondent's objections tothat electionAlso, the answer urges that the Boarddeprived the Respondent of due process of law by denyingtheRespondent's exceptions to the Regional Director'sreporton objections without ordering an evidentiaryhearing and rendering "an independent opinion of thecase "On May I, 1969, counsel for the General Counsel filedamotion for summary judgment and Issuance of TrialExaminer'sDecision,togetherwithasupportingargument. In his argument, counsel for General Counselasserts thatRespondent's answer merely raises issueswhich had previously been decided by the Board in therepresentationproceedingTherefore,GeneralCounselurges that the official record in the representation casetogetherwithRespondent's admissions contained in itsanswer establish the violations alleged in the complaint asa matter of law, making a hearing unnecessary.On May 2, 1969, I issued an Order to Show Cause onGeneralCounsel'smotion for summary judgment andissuance of Trial Examiner's Decision in which I directedthe parties to show cause before me, if cause they had, onor before May 19, 1969, subsequently extended to May27, 1969, as to whether or not the General Counsel'smotion should be grantedOn May 26, 1969, Respondent filed a statement inopposition to General Counsel's motion for summaryjudgment A response in the nature of a brief supportingtheGeneralCounsel'smotion and requesting certain'On April 21,1969, counsel for the Regional Director amended thecomplaint andnoticeof hearingto allege thatRespondent is a Delawarecorporation rather thanaNew Yorkcorporation as originally alleged inthe complaintremedial relief was filed by the Union on the same dateRULING ON MOTION FOR SUMMARY JUDGMENTRespondent's basic contentions are that it is entitled toa hearing and that there are unresolved issues of fact andcredibility raised by Respondent's objections to the rerunelectionwhichwerenotresolvedintheRegionalDirector'sReport on Objections and which thereforerequire a hearingThe Respondent asserts that Section 10(b) of the Act,Section 5 of the Administrative Procedure Act (5 U S C554),and Section 101 10 of the Board's Rules andRegulationsandStatements of Procedure, require ahearing in unfair labor practice cases as a matter of law.There is, however, no absolute right to a hearing wherethereareno litigable issues.Summary judgment isappropriate in such instances SeeM N Landau Stores,Incd/blaClark'sDiscountDepartment Store,175NLRB No 53In the disposition of objections to an election, a hearingisnot required unless substantial and material issues areraised by the objections As the Court of Appeals for theFifth Circuit has said, "If there is nothing to hear, then ahearing is a senseless and useless formality "Air ControlWindow Products, Inc ,355 F 2d 245, 249 (C A 5) SeealsoBata Shoe Co ,377 F 2d 821, 826 (C A 4) "there is no requirement, constitutional or otherwise, thattherebe a hearing in the absence of substantial andmaterial issues crucial to determination of whetherNational Labor Relations Board election results are to beaccepted for purposes of certification." Other courts ofappeals are in accord. See, e g ,N L R B v CertifiedTestingLaboratories,Inc ,387F 2d 285 (C A 3),N L R B v Tennessee Packers, Inc ,379 F.2d 172 (C A6),cert.denied 389 U S 958;N L R B v NationalSurvey Service, inc ,361F 2d 199, 208 , (C A 7),N L R B v Hollywood Brands, Inc,398 F 2d 294 (C A7)The cases cited by Respondent are not contraryauthorityThose cases hold that a hearing is requiredwhere there are substantial and material issues They arenot to be construed as requiring a hearing where there isno such issue In any event, in its Decision andCertification of Representative in Case 3-RC-4118, afterconsideration of the entire record, the Board adopted (andthat action is binding on the Trial Examiner at this stageof the proceeding) the Regional Director's findings thattheRespondent'sobjections raised no substantial ormaterial issues affecting the results of the electionThe question of the validity of the election and thecertificationwas thus decided by the Board in therepresentation case It is established Board policy, in theabsence of newly discovered or previously unavailableevidence or special circumstances not to permit litigationbefore a Trial Examiner in an unfair labor practice caseof issues which were or could have been litigated in apriorrelatedrepresentationproceeding °Intherepresentation proceeding the Respondent presented to theBoard, or had opportunity to present, all its presentcontentions concerning the validity of the election and thecertification.The Respondent is thus seeking to relitigatethe Board determination Respondent does not allege thatitpossesses new evidence or that special circumstancesexist.'HowardJohnsonCompany,164NLRB No 121,Metropolitan LifeInsuranceCompany,163NLRB No 71 SeePittsburghPlateGlassCompany v N L R B,313U S 146, 162, Rules andRegulations and TABER INSTRUMENTS, DIV. OF TELEDYNE, INC.Respondent asserts in its answer that it was deprived ofdue process of law by the Board's action in denyingRespondent's exceptions to the Regional Director's reporton objection "without rendering an independent opinion ofthe case "That contention is not supported The case cited by theRespondent as authority for this proposition(PepsicolaBottlingCo v N L.R.B,409 F.2d 676 (C A 2)), isinapplicable In thePepsicolacase the Regional Director,pursuant to authority authorized in the statute (Sec 3(b))and delegated in the Board's Rules (Sec. 102.67(b)) issueda final decision. Under Board practice such decision is notsubject to plenary review by the Board, but only todiscretionary review through permission granted by theBoard upon certiorari principles (Rules 102.67(b)-(f)inclusive) The employer inPepsicolasought such review,which the Board denied. The court held that the Boardwas required to review the record before it could issue aneffective certification. In the present case, however, thedecisionwas made by the Board and the record wasreviewedThe Stipulation for Certification Upon ConsentElection (authorized under Section 102 62(b) of theBoard's Rules) pursuant to which the election here washeld, provides that all post-election procedure "shall be inconformitywith the Board's Rules and Regulations."Section 102.69(c) of the Rules provides that objections toelections in such cases shall be decided by the Board. TheBoard made such a decision, issued a formal Decision andCertificationofRepresentativewhich recites that theBoard considered the entire record in the case. The Boardthenadopted theRegionalDirector'sfindingsandrecommendations, overruled the objections and certifiedtheUnionThe Board thus reviewed the matter and"rendered an independent opinion in the case." ThePepsicoladecision is therefore inapplicable See alsoMN Landau Stores, Inc, dlbla Clark's DiscountDepartment Store,175 NLRB No. 53,Mar Salle, Inc,d/b/a Marsalle Convalescent Home,173 NLRB No. 69.As is hereinafter found, the Respondent refused tobargain collectively with the Union upon request. Therethus being no unresolved issues requiring an evidentialhearing,or newly discovered or previously unavailableevidence or special circumstances, the certification of theBoard constitutes the law of the case at this stage of theproceedingAccordingly,themotionforsummaryjudgment is hereby grantedOn the basis of the record before me I make thefollowing further-FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is a Delaware corporation with its principaloffice and sole plant located in North Tonawanda, NewYorkDuring the past calendar year, a representativeperiod,inthecourseand conduct of its businessoperations,Respondentmanufactured,sold,anddistributed products valued in excess of $50,000, of whichproducts valued over $50,000 were shipped from said plantdirectly to states of the United States outside the State ofNew York. The Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.Statementsof Procedure,National LaborRelations Board, Series 8, asamended, Sec 102 67(f) and 102 69(c)11.THE LABORORGANIZATION INVOLVED347InternationalUnion of Electrical,Radio and MachineWorkers, AFL-CIO, is now andhas been at all timesmaterial herein a labor organization within the meaning ofSection 2(5) of the ActIII.THE UNFAIR LABOR PRACTICESIn accordance with the stipulation for certification uponconsent election, it is found that the following employeesof the Respondent constitute a unit appropriate forpurposes of collective bargaining within the meaning ofSection 9(b) of the ActAll productionand maintenanceemployees, technicalemployees, draftsmen, and plant clerical employees attheEmployer'sNorth Tonawanda, New York plant,excludingallsalesmen,officeclericalemployees,professionalemployees,guardsand supervisors asdefined in the ActAs set forth above, on September 13, 1968, a majorityof Respondent's employees in the appropriate unit selectedthe Union as their collective-bargaining representative in arerunelectionby_]secretballotunder thesupervision of the Regional Director for Region 3 OnFebruary 27, 1969, the Board duly certified the Union assuch representativeIt is accordingly found thatat all timessince February27, 1969, andcontinuingto date, the Union has been therepresentative for the purposes of collective bargaining ofthe employees in the saidunit,and by virtue of Section9(a) of the Act, has been, and is now, the exclusiverepresentative of all the employees in said unit for thepurposes of collective bargaining with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment.THE REFUSAL TO BARGAINThe complaint alleges that commencing on or aboutMarch 6, 1969, and continuing to date, the Unionrequested the Respondent to bargain collectively, and thatcommencing on or about March 11, 1969, and at all timesthereafter,Respondent refused to bargain with the Union.In its answer Respondent denies both allegationsCounsel for General Counsel attached to his Motion forSummary Judgment and Issuance of Trial Examiner'sDecision a copy of a telegram dated March 6, 1969, aletter of the same date, and a further letter dated March18, 1969, from Harry Shaw, International representativeof the Union to Leland E. Coulter, general manager ofRespondent. (Exhs. 7, 8, 9). All 3 documents request thata representative of Respondent meet with the Union forpurposes of collective bargaining. Also attached to theMotion for Summary Judgment as exhibits 10 and 11 are2 letters from L. E. Coulter to Shaw, dated March 11,1969,andMarch 25, 1969, in response to Shaw'scommunications of March 6 and 18. The March 11 letterdeclines the request to bargain, the effect of the March 25letter is to reiterate the refusal.The Order To Show Cause issued on the motion forsummary judgment directed the Respondent, if it filed aresponse, to state specificallywhether it denied theauthenticity of any of the exhibits attached to the motionThe Respondent has not responded to that direction. It istherefore found that the exhibits establish that the Unionrequested the Respondent to bargain on March 6 and 18,1969, and that the Respondent on March 11 and 25, 1969, 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefused to bargain. By such action the Respondent hasrefused to bargain collectively in violation of Section8(a)(5) of the Act and has interfered with, restrained, andcoerced its employees in violation of Section 8(a)(1) of theAct. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIn its response to the show cause order, the Unionrequests specific affirmative reliefFor the reasons setforth below, these requests are denied.TheUnion first requests that the Respondent beordered to furnish the Union on demand a list of thenames and addresses of all employees within the unit withjob classifications, rates of pay, and fringe benefits and tomaintain such list for 3 years The Union, of course, isentitledtoessentialinformationpertainingtothebargaining unit prior to and during collective bargainingnegotiations,'but there is insufficient evidence in therecord of this case to suggest that a request for suchinformationmay be denied once the certification isassented to or judicially confirmedAlthough the Respondent did not comply with a requestin the Union's March 18, 1969, letter for production ofsimilarinformation,thisrefusalwasbasedonRespondent's assertion that the certification was invalid.In the context of the present facts and background I donot assume that the Respondent will similarly refuse tosupply such information after the issue of the validity ofthe certification is finally settled. In the cases cited by theUnion,'circumstancesexistedwhichwarranted theconclusion that a specific order would be required toinsure the timely production of information concerning theemployees in the unitAbsent a showing of similarcircumstances in this case, such an order is deemedinappropriate. In any event, the order recommendedherein is broad enough to require the furnishing ofinformation essential to negotiating and to discharge ofthe Union's duties as representativeThe Union's request for an order providing reasonableaccess to bulletin boards for three years is similarlydeemed unwarranted in these circumstancesRemedialactionof similar nature is sometimes appropriate ininstances of aggravated unfair labor practices,' but absentevidence that the Union has experienced any problem ofcommunication or personal access to the Respondent'semployees, the Union's request does not appear to berelated to the unfair labor practice found, or to be anappropriate remedy for it.William L Bonnell Co ,170NLRB No.14; Playboy of Miami,160 NLRB 1617.TheUnion also requests that the Respondent beordered to make the employees whole for losses suffered'See, e g,Cowles Communications,Inc.172 NLRBNo 204,StandardOil Companyof California.Western Operations.Inc,166 NLRB No 45enfd 399 F 2d 639 (C A 9), SylvaniaElectric Products,Inc,154 NLRB1756, enfd 358 F 2d 591 (C A1),WhitinMachineWorks,108NLRB1537, enfd 127 F 2d 593 (C A 4), cert denied 349 U S 905'Rockwell StandardCorp,166NLRB No 23,Shell Oil Co (Roxana,Ill ),167 NLRB No 32,NL R B vBostonHerald-Traveler Corporation,210 F 2d 134 (C A 1),VanetteHosieryMills,80 NLRB 1116, enfd 179F 2d 504 (C A5),JP StevensCo, Inc,163 NLRB No24,MarleneIndustries Corporation,166 NLRB No 58'See e g ,Marlene Industries,supra,.GreatLakesScrewCorp ,164NLRB No 20,J P Stevens and Co.Inc,163 NLRBNo 24, enfd inpart 388 F 2d 896 (C A 4), Scott's Inc , 159 NLRB 1795, enfd in part383 F 2d 230 (C A D C ),H W Elson BottlingCo,155 NLRB 714, enfdin part 379 F 2d 223 (C A 6)because of the company's refusal to bargain I findinsufficient justification for such an order. Although thisproblem is currently under consideration by the Board inseveral pending cases,' in a number of similar cases theBoard has denied compensatory relief of such characterSaks and Company,160 NLRB 682,UnitedInsuranceCo, 162 NLRB 439,Monroe Auto Equipment Co.,HartwellDivision,164NLRB No.144;LouisburgSportswearCo,173NLRB No. 101;PrestoManufacturing Co,172NLRB No. 30, enfd 413 F.2d1085 (C.A.D C.);Marriott In-Flight Services,171NLRBNo. 102;A H. Belo Corporation,170 NLRB No 175,enfd. in part 411 F 2d 959 (C.A.5),Preston ProductsCompany, Inc ,158 NLRB 322, enfd in part, remandedin part 392 F.2d 801 (C.A D C ), cert denied 392 U S.906. In the instant case no evidential record was made orofferedtosupport the propriety of the requestedreimbursement order, such as facts or a statistical basisindicating reasonable possibility that the employees mayhave suffered financial or other losses as a consequence ofthe refusal to bargain, the actual existence and amount ofwhich could then be determined in a backpay proceeding.Such a record is a prerequisite to a reimbursement orderOtherwise the matter is so speculative as not to warrantan order. Accordingly the compensatory relief requested isdenied.The Union also requests that all provisions of anycontract negotiated between it and the company be maderetroactive to the date of certification. That request is alsodenied. The Union has cited no case, and I am aware ofnone, inwhich the Board has granted such retroactiverelief.Insimilarcircumstances theBoard recentlydeclined to deviate from its existing policy of denyingretroactive remedial orders in cases involving violations ofSection 8(a)(5)(GeorgiaHighway Express, Inc ,171NLRB No 111;Saks and Company,160NLRB 682,enfd. 385 F.2d 301 (C.A.D C )), and there is insufficientevidence in this record to warrant departure from theexisting policy.The Union also requests a precontractual procedure forthe settling of grievances terminating in compulsory andbinding arbitration. A grievance and arbitration procedureof such character is normally a matter for collectivebargaining and not imposed appropriately as a remedy forunfairlaborpracticesincircumstances,suchaspresumably these are, where the unfair labor practice isbased on good faith doubt as to the validity of thecertification. The request is therefore denied.For purposes of determining the effective period ofdurationofthecertification,theinitialyearofcertification shall be deemed to begin on the date theRespondent commences to bargain in good faith with theUnion as the recognized bargaining representative in theappropriate unit.'Upon the foregoing findings and conclusions and theentire record in the case, and pursuant to Section 10(c) ofthe Act, I recommend that the Board issue the following-'Ex-Cell-0 Corp,Case25-CA-2377,TXD-80-67,Zinke'sFoods,Case30-CA-372,TXD-662-66,HermanWilsonLumber Company,Case26-CA-2536, TXD-757-66'The purpose of this provision is to insure that the employees in theappropriate unit will be accorded the statutorily prescribed services of thecollective-bargaining agent for the period provided by law SeeMar-JacPoultryCompany,Inc,136NLRB 785,Commerce Company dlblaLamar Hotel,140 NLRB 226, 229, enfd 328 F 2d 600(C A5),BurnettConstructionCompany, 149 NLRB 1419, 1421,enfd 350 F2d 57 (C A10) TABER INSTRUMENTS, DIV OF TELEDYNE, INC.ORDERTaber Instruments,DivisionofTeledyne, Inc, itsofficers,agents, successors,and assigns, shall1.Cease and desist from(a)Refusing to bargain collectively with InternationalUnion of Electrical,Radio andMachineWorkers,AFL-CIO,astheexclusivecollective-bargainingrepresentativeoftheemployees in the followingappropriate unit'All production and maintenance employees, technicalemployees,draftsmen,and plant clerical employees attheEmployer'sNorth Tonawanda,New York plant,excludingallsalesmen,officeclericalemployees,professionalemployees,guardsand supervisors asdefined in the Act(b)Interferingwith the efforts of said Union tonegotiate for or represent employees in said appropriateunit as the exclusive collective-bargaining representative2.Take thefollowingaffirmativeactionwhich isnecessary to effectuate the policiesof the Act(a)Upon request bargain collectively with InternationalUnion of Electrical,Radio andMachineWorkers,AFL-CIO,astheexclusiverepresentativeof theemployees in the appropriate unit with respects to rates ofpay,wages,hoursofwork,andother terms andconditionsof employment, and embody in a signedagreement any understanding reached(b)Post at its North Tonawanda,New York,plant,copiesof the attached notice marked"Appendix "I"Copies of said notice, on forms to be provided by theRegional Director of Region 3, after being duly signed byan authorized representative of the Respondent,shall bepostedby the Respondent immediately upon receiptthereof, and be maintainedby it for 60consecutive daysthereafter,inconspicuous places, including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondent toinsure that said notices are not altered,defaced, orcovered by any other material(c)Notify theRegionalDirector for Region 3, inwriting,within20daysfrom the receipt of thisRecommended Order, what steps it has taken to complyherewith ""In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words, "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words, "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order "In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify theRegional Director ofRegion 3, in writing,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "349APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of The National LaborRelations BoardWE WILL NOT refuse to bargain collectively withInternationalUnion of Electrical, Radio and MachineWorkers,AFL-CIO, as the exclusive bargainingrepresentative of all our following employeesAll production and maintenance employees, technicalemployees, draftsmen, and plant clerical employees atour North Tonawanda, New York, plant, excludingallsalesmen, office clerical employees, professionalemployees, guards and supervisors as defined in theAct.WE WILL NOT interfere with the efforts of the Uniontonegotiate for or represent the employees in theappropriate unit as the exclusive collective-bargainingrepresentativeWE WILL bargain collectively with the Union asexclusive bargaining representative of the employees inthe appropriate unit, and if an understanding is reachedwe will sign a contract with the UnionDatedByTABER INSTRUMENTS,DIVISION OF TELEDYNE,INC(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice may be directed totheBoard'sRegionalOffice,Fourth Floor, The 120Building,120DelawareAvenue,Buffalo,New York14202, Telephone 716-842-3100